             Case 3:05-mc-05029-RSM Document 174 Filed 12/07/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10                                                      Case No. 3:05-mc-5029-RSM

11                                                      ORDER DENYING PLAINTIFF’S
      IN RE: RICHARD ROY SCOTT                          APPLICATION TO PROCEED IFP
12
13
14
            This matter comes before the Court on Plaintiff Richard Roy Scott’s Application to
15
     Proceed In Forma Pauperis, Dkt. #173. Plaintiff, a resident of the Special Commitment Center
16
17   (“SCC”) on McNeil Island, has been previously declared a “vexatious litigant” and is

18   “prohibited from proceeding in forma pauperis in any future action in the United States District
19
     Court for the Western District of Washington… unless the Court determines that he is in
20
     imminent danger of death or serious injury.”     Scott v. Weinberg, Case No. 3:06-cv-05172-
21
22   FDB, Dkt. #95.

23          Upon review of Plaintiff’s current proposed complaint, Dkt. #173-1, the Court
24   determines that he is not in imminent danger of death or serious injury and will deny his
25
     request for IFP status.
26
            Plaintiff claims that “[a]ll medical care for Richard Scott has stopped,” and that he has
27
28   not been to the medical clinic “in part because [the director of the medical department] reduced



     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IFP - 1
             Case 3:05-mc-05029-RSM Document 174 Filed 12/07/20 Page 2 of 3




     the ARPN to just week ends, 12 hours total.”         Dkt. #173 at 2.     He claims that it was
 1
 2   recommended to him four year ago to have a camera examination of his throat “to determine if

 3   he had an obstruction in his throat or maybe even cancer.” Id. He states that he has put in sick
 4
     call slips and has not been seen. The reasons Plaintiff gave for needing medical care were
 5
     concern about possible skin cancer and stating that his “right arm was sore/painful.” Id.
 6
 7   Plaintiff states that he has requested to renew his over the counter medications (he does not

 8   identify them to the Court) and the clinic’s response was “could you be more specific.” Id. at
 9   3. Plaintiff then lists certain medications that have been renewed and others that have not,
10
     including “A&D ointment,” petroleum jelly, and “alleges [sic] med.” Id. Plaintiff then lists
11
     several non-life-threatening ailments such as having to urinate “constantly” and a pinched
12
13   nerve in his neck. Id. He states he “was prescribed a hospital bed and has one but it doesn’t

14   have a remote control.” Id. He indicates that without certain medications his health conditions
15   will worsen. Id. at 4.
16
            Plaintiff has twice this year attempted to proceed IFP with complaints addressing the
17
     social distancing and sanitation policies at the SCC, as well as restrictions on his access to
18
19   haircuts, recreational and religious activities, and to a computer for legal research. See Dkts.

20   #163 and #168.      It is clear to the Court that Plaintiff’s access to these activities has been
21
     reduced or banned due to the ongoing COVID-19 pandemic. Plaintiff admits this. See Dkt.
22
     #173-2 (“we have… new mewdical [sic] Staff and procedures in part due to the virus and
23
24   budget issues”). It seems likely that his access to the clinic has been reduced given the

25   unprecedented public health situation.
26          As the Court has previously found, Plaintiff still has access to medical care, but medical
27
     staff has been reduced and elective off island medical procedures have stopped. Plaintiff does
28



     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IFP - 2
               Case 3:05-mc-05029-RSM Document 174 Filed 12/07/20 Page 3 of 3




     not identify a specific need for immediate medical care to deal with a life-threatening issue or a
 1
 2   serious injury. The Court finds that Plaintiff has failed to demonstrate that he is in imminent

 3   danger of death or serious injury.
 4
               Pursuant to the bar order above, Plaintiff is not entitled to IFP status to prosecute his
 5
     claims.     If he wishes to proceed, he must pay the required filing fee for his complaint.
 6
 7   Plaintiff’s concerns over deviations from SCC policies are best directed to the leadership at the

 8   SCC.
 9             Accordingly, the Court hereby finds and ORDERS that Plaintiff Richard Roy Scott’s
10
     Application to Proceed In Forma Pauperis, Dkt. #173, is DENIED. The clerk is directed to
11
     provide a copy of this order to Plaintiff.
12
13
14             DATED this 7th day of December, 2020.
15
16
17
18
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IFP - 3
